Citation Nr: 0717895	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-18 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an award of a higher amount in non-service-
connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to August 
1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO granted entitlement 
to non-service-connected disability pension, and awarded an 
annual benefit of $22.  The veteran appealed for a higher 
benefit amount.


FINDING OF FACT

The RO calculated the amount of the veteran's non-service-
connected disability pension by awarding the annual pension 
rate for a single veteran with no dependents, and subtracting 
the veteran's annual income from Social Security disability 
benefits.


CONCLUSION OF LAW

The veteran is not entitled to more than the maximum 
applicable pension rate, adjusted by his income.  38 U.S.C.A. 
§§ 1521, 5107 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed a claim for non-service-connected 
disability pension, and the RO granted that benefit.  VA pays 
non-service-connected disability pension to veterans of a 
period of war who are permanently and totally disabled.  
38 U.S.C.A. § 1521(a).  VA establishes an annual pension 
rate, and the amount of pension paid is determined by 
subtracting the veteran's countable income from the annual 
pension rate.  38 U.S.C.A. § 1521.  

The pertinent facts in this case are not in dispute.  The RO 
found that the veteran was entitled to VA disability pension.  
For the year in question, the maximum VA pension rate was 
$10,162 for a single veteran without dependents.  The RO 
subtracted from the pension rate the veteran's income from 
Social Security disability benefits, which was documented as 
$845 per month, or $10,140 per year.  The maximum annual 
pension rate thus exceeded the veteran's income by only $22.  
The RO therefore found that $22. was the amount of pension 
payable to the veteran annually.

In appealing the amount of VA non-service-connected 
disability pension awarded, the veteran asserts that his 
combined income from Social Security disability benefits and 
VA pension is not sufficient to meet his living expenses, 
including utilities, insurance, and automobile repairs.

The veteran appeals the amount of pension awarded on the 
grounds that the amount is insufficient to live on.  He does 
not assert that VA did not follow applicable law and 
regulations in calculating the amount.  In Sabonis v. Brown, 
6 Vet. App. 426 (1994), the Court explained that when a 
claimant makes a claim upon which relief cannot be granted 
under existing law, that claim must be denied.  The rate for 
VA pension is established by law.  The law provides that the 
veteran's income subtracted from the pension may be adjusted 
for medical expenses.  The law does not provide for the 
amount of pension to be adjusted due to other personal and 
household expenses.  As there is no basis under the law to 
calculate the amount of the veteran's pension differently, 
the Board denies the claim for a higher pension amount.  

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
of 2000 (VCAA), which addresses VA's duties to notify and 
assist claimants in the development of evidence relevant to 
their claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  VA is not required to assist a claimant in 
obtaining evidence relevant to a claim, however, if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Because this claim is denied as a matter of law, and not 
fact, there is no reasonable possibility that additional 
evidence would aid in substantiating the claim.  Therefore, 
no further development under the VCAA is required or 
warranted


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


